Citation Nr: 1041129	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease, spinal stenosis, spinal disc 
herniation, lumbar spine, for the period from January 17, 2008 
through December 29, 2008.

2.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease, spinal stenosis, spinal disc 
herniation, lumbar spine, for the period from June 1, 2009 
through February 17, 2010.

3.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, spinal stenosis, spinal disc 
herniation, lumbar spine, as of February 18, 2010.

4.  Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the left knee, for the period from January 
17, 2008 through February 17, 2010.

5.  Entitlement to a disability rating in excess of 20 percent 
for osteoarthritis of the left knee, as of February 18, 2010.

6.  Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the right knee, for the period from January 
17, 2008 through February 17, 2010.

7.  Entitlement to a disability rating in excess of 20 percent 
for osteoarthritis of the right knee, as of February 18, 2010.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  
 
In a May 2008 rating decision, the RO increased the Veteran's 
disability rating for his service-connected degenerative disc 
disease, spinal stenosis, spinal disc herniation, lumbar spine to 
10 percent as of the date of claim for increase, January 17, 
2008, and continued the Veteran's 10 percent disability ratings 
for his right and left osteoarthritis of the knee.  In this 
decision, the RO recharacterized the Veteran's right and left 
knee disorders under Diagnostic Code 5257 and 5010.

In an August 2009 rating decision, the RO granted a temporary 
evaluation of 100 percent for convalescence from back surgery as 
of December 30, 2008.  The Veteran's disability rating for his 
service-connected spine condition returned to 10 percent as of 
June 1, 2009.

In an April 2010 rating decision, the RO increased the Veteran's 
disability rating for his degenerative disc disease, spinal 
stenosis, spinal disc herniation, lumbar spine to 20 percent, and 
increased his disability ratings for his right and left knee 
osteoarthritis to 20 percent, all effective as of February 18, 
2010, the date of a VA examination showing increase in 
disability.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The issues of entitlement to a disability rating in excess of 10 
percent for degenerative disc disease, spinal stenosis, spinal 
disc herniation, lumbar spine, for the period from January 17, 
2008 through December 29, 2008 and for the period from June 1, 
2009 through February 17, 2010, and entitlement to a disability 
rating in excess of 20 percent for degenerative disc disease, 
spinal stenosis, spinal disc herniation, lumbar spine, as of 
February 18, 2010, are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to February 18, 2010, the service-connected left knee 
disability was not manifested by moderate, recurrent subluxation 
or lateral instability of the knee.

2.  As of February 18, 2010, the service-connected left knee 
disability has not been manifested by severe recurrent 
subluxation or lateral instability of the knee.

3.  Prior to February 18, 2010, the service-connected right knee 
disability was not manifested by moderate, recurrent subluxation 
or lateral instability of the knee.

4.  As of February 18, 2010, the service-connected right knee 
disability has not been manifested by severe recurrent 
subluxation or lateral instability of the knee.


CONCLUSIONS OF LAW

1.  Prior to February 18, 2010, the criteria for a disability 
rating in excess of 10 percent for service-connected left knee 
disability were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5257-5010 (2010).

2.  As of February 18, 2010, the criteria for a disability rating 
in excess of 20 percent for service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5257-5010 (2010).

3.  Prior to February 18, 2010, the criteria for a disability 
rating in excess of 10 percent for service-connected right knee 
disability were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5257-5010 (2010).

4.  As of February 18, 2010, the criteria for a disability rating 
in excess of 20 percent for service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5257-5010 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in February 2008 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished regarding the issues addressed in this decision, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service 
treatment records, VA medical records and examination reports, 
private medical records, and lay statements have been associated 
with the record.  The Veteran underwent VA examinations in April 
2008 and February 2010.  The Veteran was provided an opportunity 
to set forth his contentions during the aforementioned hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's right and left knee disabilities are rated at a 10 
percent disability rating under Diagnostic Code 5257-5010, which 
pertains to subluxation or lateral instability and arthritis.  
Under Diagnostic Code 5257, for impairment of the knee involving 
recurrent subluxation or lateral instability, a maximum 30 
percent rating is assigned for severe impairment, a 20 percent 
rating for moderate impairment, and a 10 percent rating for 
slight impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, in 
turn is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - which, here, are Diagnostic Code 5260 for flexion and 
Diagnostic Code 5261 for extension. When the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. For purposes of rating disability from 
arthritis, the knee is considered a major joint. 38 C.F.R. § 
4.45(f).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, which 
is established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion. See 38 C.F.R. § 4.71a, Plate 
II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.

Increased disability rating prior to February 18, 2010

A January 2008 VA x-ray revealed severe medial and lateral 
compartment joint space narrowing of the right knee consistent 
with osteoarthritis.

An April 2008 VA examination report shows that the Veteran 
occasionally used one cane or a walker to ambulate.  The examiner 
noted that he had no joint deformity, and no giving way, but had 
instability in both knees.  He also had pain, stiffness, 
weakness, and episodes of locking, which occurred several times 
per year, but less than monthly.  He had constant effusion on 
both sides.  His gait was antalgic.  On the right, his active 
range of motion was 0 to 110 degrees, with pain beginning at the 
end of the range.  His passive range of motion was 0 to 120 
degrees, with pain beginning at 115 degrees.  Upon repetitive 
use, motion was limited to 0 to 105 degrees.  The factor most 
responsible for the limitation of motion was noted to be pain.  
On the left, active range of motion was 0 to 115 degree, with 
pain beginning at 110 degrees.  Passive range of motion was 0 to 
125 degrees, with pain beginning at 115 degrees.  Range of motion 
was additionally limited to 0 to 110 on repetitive motion, and 
the factor which most limited the Veteran's range of motion was 
pain.  There was no inflammatory arthritis, and no ankylosis.  
The examiner noted that the Veteran had crepitus in both knees, 
and that he had no grinding or instability.  He noted meniscus 
abnormalities in both knees, but no patellar abnormalities.  
McMurray's tests were positive on both sides.  The examiner 
diagnosed osteoarthritis and noted that the condition had 
significant effects on the Veteran's occupational activities, in 
that he had decreased mobility, problems with lifting and 
carrying, lack of stamina and weakness or fatigue, decreased 
strength and pain.  The examiner noted that the Veteran worked at 
a computer, and that his knees stiffened throughout the day.

An August 2008 VA medical record shows that the Veteran was 
assessed with advanced degenerative joint disease of the knees.  
A contemporaneous x-ray confirmed severe bilateral degenerative 
changes.  An August 2008 x-ray of the Veteran's left knee 
revealed advanced tricompartmental osteoarthritic degenerative 
changes of the left knee with advanced effusion.

Private medical records showing treatment from March to April 
2009 show that the Veteran had ongoing pain, stiffness and 
weakness in his knees.

VA records from February to April 2009 show that the Veteran was 
fitted with a knee brace and that he had ongoing pain in his 
knees.  A May 2009 VA medical record shows that the Veteran was 
assessed with left knee arthritis.

Based upon the evidence of record, prior to February 18, 2010, 
the Veteran's left and right knee disabilities do not warrant 
higher disability ratings under Diagnostic Code 5257.  As noted 
above, to warrant a higher rating, the Veteran's knees would have 
to show moderate impairment due to recurrent subluxation or 
lateral instability.  There is no evidence in the record which 
reflects that the Veteran's left or right knee disabilities have 
been manifested by recurrent subluxation or lateral instability.  
While the Veteran was fitted with a knee brace, the April 2008 VA 
examiner noted that there was no instability in his knees.  
Therefore, higher ratings for the Veteran's left and right knee 
disabilities are not available under Diagnostic Code 5257.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered other Diagnostic Codes to provide the 
Veteran with higher disability ratings for his left and right 
knee disabilities.  Limitation of motion of the knee is rated 
under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, flexion of the leg limited to 45 degrees warrants a 10 
percent disability rating and flexion of the leg limited to 30 
degrees warrants a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, extension of the leg limited to 10 
degrees warrants a 10 percent disability rating and extension of 
the leg limited to 15 degrees warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See VAOPGCPREC 
09-04 (separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).  When evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

There is no evidence in the record that the Veteran's limitation 
of motion of his left or right knee warrants even noncompensable 
disability ratings under either Diagnostic Code 5260 or 5261.  
His range of motion at his April 2008 VA examination was 0 to 110 
degrees in his right knee and 0 to 110 on his left, factoring in 
pain and limitation on repetitive motion.  As such, even with the 
Deluca provisions, his knees would not warrant compensable 
disability ratings based on limitation of motion.  In addition, 
there is no evidence that the Veteran has ankylosis of the left 
or right knee, dislocated semilunar cartilage or impairment of 
the tibia or fibula.  As such, higher ratings are not available 
under these Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5260, 5261, 5262 (2010).



Increased disability rating as of February 18, 2010

A February 2010 VA examination report shows that the Veteran 
reported that he had three incapacitating episodes of arthritis 
in his knees per year.  Upon examination the Veteran had bony 
joint enlargement, crepitus, deformity, edema, effusion, pain at 
rest, weakness and guarding of movement in both knees.  The 
examiner found that there was no patellar or meniscus 
abnormality.  Range of motion of the left knee was 0 to 100 
degrees.  On the right, the Veteran had range of motion of 0 to 
100 degrees.  The examiner noted that there were normal ranges of 
extension and that there was pain on movement.  There were no 
additional limitations after three repetitions of range of 
motion.  X-ray results revealed bilateral moderately severe 
tricompartmental osteoarthritis, worse in the medial compartments 
with total loss of joint space, partial tibiofemoral subluxation 
and bilateral genu varus deformity, and a small bilateral joint 
effusion with no evidence of acute fractures.  The examiner noted 
that the Veteran was employed as a clerk in medical billing, 
where he had worked for 20 years.  He had missed 28 weeks of work 
in the prior 12 month period, due to back surgery.  He diagnosed 
degenerative joint disease of both knees.

Based upon the evidence of record, as of February 18, 2010, the 
Veteran's left and right knee disabilities do not warrant higher 
disability ratings under Diagnostic Code 5257.  As noted above, 
to warrant a higher rating, the Veteran's knees would have to 
show severe impairment due to recurrent subluxation or lateral 
instability.  There is no evidence in the record which reflects 
that the Veteran's left or right knee disabilities have been 
manifested by severe recurrent subluxation or lateral instability 
as of February 18, 2010.  The February 2010 examiner noted that 
there was no deformity with the Veteran's left or right knee 
meniscus.  Therefore, higher ratings for the Veteran's left and 
right knee disabilities are not available under Diagnostic Code 
5257 as of February 18, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The Board has considered other Diagnostic Codes to provide the 
Veteran with higher disability ratings for his right and left 
knee disabilities as of February 18, 2010.  There is no evidence 
in the record that the Veteran's limitation of motion of his 
right or left knee warrants even noncompensable disability 
ratings under either Diagnostic Code 5260 or 5261.  His range of 
motion at his April 2008 VA examination was 0 to 100 degrees in 
both knees, with pain on movement but no additional limitations 
after three repetitions of range of motion.  As such, even with 
the Deluca provisions, his knees would not warrant compensable 
disability ratings based on limitation of motion as of February 
18, 2010.  In addition, there is no evidence that the Veteran has 
ankylosis of the left or right knee, dislocated semilunar 
cartilage or impairment of the tibia or fibula.  As such, higher 
ratings are not available under these Diagnostic Codes.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 
(2010).

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  While the Veteran has reported missing work, this has 
been due primarily to his back disability.  The Board is 
therefore not required to remand these matters to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for further 
staged ratings, pursuant to Hart, supra.  As the preponderance of 
the evidence is against the Veteran's claims for increased 
ratings for his bilateral knee disabilities, the "benefit-of-the-
doubt" rule is not applicable and the Board must deny his claims.  
See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for osteoarthritis of 
the left knee, prior to February 18, 2010, is denied.

A disability rating in excess of 20 percent for osteoarthritis of 
the left knee, as of February 18, 2010, is denied.

A disability rating in excess of 10 percent for osteoarthritis of 
the right knee, prior to February 18, 2010, is denied.

A disability rating in excess of 20 percent for osteoarthritis of 
the right knee, as of February 18, 2010, is denied.


REMAND

As noted above, the Veteran is service-connected for degenerative 
disc disease, spinal stenosis, spinal disc herniation, lumbar 
spine under Diagnostic Code 5237.  The current rating criteria 
for disabilities of the spine instruct that neurological 
manifestations which are found to be associated with a service-
connected spine disability warrant separate evaluations.  In this 
case, it appears that the Veteran may have neurological 
manifestations in his lower extremities which may be associated 
with his service-connected degenerative disc disease, spinal 
stenosis, spinal disc herniation, lumbar spine; however, the 
record is incomplete and unclear as to whether the Veteran's 
neurological conditions in his lower extremities are related to 
his service-connected back disability.  

An August 2008 VA nerve conduction study and electromyography 
report (EMG) on both lower legs revealed bilateral 
radiculopathies; however, the examiner found that it was unlikely 
that these were bilateral lumbosacral plexopathies as the sensory 
nerve conduction tests were normal bilaterally.  A September 2008 
VA medical record shows that the Veteran was seen for increasing 
weakness and numbness over both legs over the previous eight 
months with a magnetic resonance imaging study (MRI) from 
September 2008 which showed severe spinal stenosis and bilateral 
forminal stenosis and EMG and nerve conduction studies consistent 
with bilateral radiculopathies.  He was to undergo a neurosurgery 
consultation; however, the consultation results were not 
available, and it is unclear as to whether this consultation was 
ever provided.   

The Veteran underwent back surgery in December 2008.  He was 
provided with a temporary 100 percent rating, due to 
convalescence from this surgery.

A February 2010 VA peripheral nerves examination reflects that 
the Veteran had leg numbness in his left leg following his back 
surgery.  He was diagnosed with nerve injury, possibly due to 
surgery.  The examiner noted that the Veteran was going to 
undergo an EMG and nerve conduction studies in February and/or 
April 2010; however, the results of these studies are not in the 
claims file.  As such, the Board finds that the reports from 
these examinations should be obtained and associated with the 
claims file.  

After any additional records are associated with the record, the 
Veteran claims file should be returned to the examiner who 
provided the February 2010 examination, in order to provide an 
opinion as to whether the Veteran has any neurological 
manifestations associated with his service-connected lumbar spine 
disorder, the nature and severity of these manifestations and 
whether they were present prior to the Veteran's December 2008 
surgery, or began after this surgery.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA medical 
records showing treatment for the Veteran's 
lumbar spine condition and any neurological 
manifestations in his lower extremities.  
In particular, the AOJ should attempt to 
obtain the September 2008 neurosurgery 
consultation report and the reports from 
the EMG or nerve conduction studies 
performed after February 2010.  If records 
are unavailable, please have the provider 
so indicate.  

2.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the examiner who provided the February 2010 
peripheral nerves examination, in order for 
him to provide an opinion as to whether the 
Veteran has any neurological manifestations 
related to his service-connected lumbar 
spine disability.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.

The neurological examiner should indicate 
whether the Veteran has any neurological 
conditions related to the Veteran's 
service-connected spine disability.  The 
examiner should also comment on the nature 
and severity of these manifestations and 
whether they were present prior to the 
Veteran's December 2008 surgery, or began 
after this surgery.  The Diagnostic Codes 
applicable to nerve impairment distinguish 
the types of paralysis-- complete and 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the examiner 
should classify any neurological impairment 
associated with the Veteran's spine 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.  If an 
additional neurological examination is 
necessary in order to addressed the above-
described requested opinions, such 
examination should be scheduled and 
conducted.  

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


